Title: To John Adams from Ann Frances Bulkeley Humphreys, 12 July 1819
From: Humphreys, Ann Frances Bulkeley
To: Adams, John


				
					My dear Sir
					Boston July 12th. 1819
				
				Deign to forgive the liberty which I take, in compliance to the earnest request of Mr: Coffin’s friends, in asking you, if you should judge it proper, to sign your name to the enclosed paper in recommendation of Mr Francis Coffin, a brother of my friend Mrs: Derby.—we shall consider the honour of your name as of the highest importance to him: he is a very excellent young man & would be worthy of the appointment he solicits, as Consul at Lima—I take this same occasion to offer my gratitude for the very precious Letter you had the condescension to write to me regarding the “Yankee in England” & above all for the friendship you therein express for our departed friend. Be assured, my dear Sir, that I feel most sincerely & deeply, all the value of the expressions contained in your letter.I have long wished to pay my respects to you,  & should long since have availed myself of your permission & kind invitation, had I not been much indisposed & confined to the house, owing to the extensive heat of the Weather. But I propose very soon to do myself the honour & gratification of seeing you at Quincy.I pray you will present my best regards to your Son & daughter Mr & Mrs. T. B. Adams & to accept yourself the assurances of my high veneration & respect, & to believe me My dear Sir / Your faithful friend / & Mo: obt Servant—
				
					Ann Frances Humphreys
				
				
			